Detailed Action
35 USC 112(f)
Several claim terms in claim 1 require interpretation under 35 USC 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The MPEP lays out a three-part test for determining if 112(f) should be invoked.  See MPEP 2181.  (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  While the absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	
Claim 1 recites a plurality of engagement members for engaging an element to be lifted.  The term members is considered to be a generic placeholder.  These engagement members are then defined by their function, namely engaging an element to be lifted.  The claim also does not define any structures of these members.  It does define that the members are mounted to the frame at…angular distance[]s from each other.  But the location of an object and what that object is connected to, does not define what the object is.  As such, this term has been interpreted as a means-plus-function limitation.  The corresponding structure in the specification is defined in paragraphs [0035]-[0036] of the published specification and illustrated in figures 7-8.  
Claim 1 also recites a hoisting member.  This is also considered a means-plus-function limitation as it is merely a member for hoisting with no other structure recited.  The corresponding structure shown is an eyelet (or loop) for a hook.  

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for allowance.  
Claim 1 recites a frame, several engagement members arranged concentrically around the frame, and a hoisting member.  All of these are known in the art.  For example, U.S. 5,306,062 to Dodge shows such a structure.  Likewise, DE 10 2011 011603 to Bode teaches these features.  Bode is rather pertinent because the International Search Report indicated that it anticipated claim 1.  This conclusion was in error.
Claim 1 recites three linear actuators rigidly interconnecting the hoisting member and the frame.  The actuators allow the hoisting member to be movable with respect to the frame in a plurality of radial directions.   Bode has linear actuators (26) that allow a lower portion (24) of a clamping device to grip the rim (16) of the item being moved (12).  These actuators only move this lower clamp portion.  None of this movement allows the hoisting member to move with respect to the frame, however.  The hoisting members (22, 44) are rigidly attached to the upper portions of the grip (34), which does not move (neither does the frame).  Thus, the hoisting member is not movable relative to the frame. Bode meanwhile has extendable portions that allow the engagement members to move relative to the frame.  But again, the hoisting member is rigidly attached to the frame and does not move, certainly not in a plurality of radial directions. No other prior art in the lifting and crane fields has this combination of features.  Thus, independent claim 1 is allowable and claims 2-13 are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726